DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claims 1-17 objected to because of the following informalities:
Claims 1-17 recite the limitations “(assembly (2)), (dyeing (3)), (substrate (4a, 4b)), (separating (6)), (cutting (7)), (dispensing means (1)) and (dispensing (1))”.   Appropriate correction is required by removing the numbers to make the claims in the proper form.
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8-11, 13 and 17 recite the phrases “in particular, such as, specifically, preferably, more preferably and more preferentially”. The phrases render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP 2173.05(d). Correction by deleting these phrases is required.

	Claims 2-5, 7, 12 and 15-16 are dependent on rejected base claims. Therefore, these claims are rejected as well.
Allowable Subject Matter
4	Claims 1-17 would be allowable if the claims amended to overcome the rejection under 112, second paragraph. The closest prior art of record (US 2016/0317399 A1) does not teach or disclose the limitations of the instant claims wherein the instant claims required at least one protective substrate as a part of the claimed assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EISA B ELHILO/Primary Examiner, Art Unit 1761